           Case 2:19-cv-01418-APG-DJA Document 30 Filed 06/02/20 Page 1 of 2



 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 SKYLER JAMES FOWLER,                                   Case No. 2:19-cv-01418-APG-DJA
                         Plaintiff,
 4
                                                          ORDER
           v.
 5
     STEVE SISOLAK, et al.,
 6
                          Defendants.
 7

 8          Plaintiff Skyler James Fowler is in the custody of the Nevada Department of Corrections.

 9 He moves for emergency injunctive relief on a variety of grounds related to his dental and

10 medical care, as well as other conditions at High Desert State Prison, such as outdoor exercise

11 time and sanitation. ECF Nos. 27, 28. Fowler’s second amended complaint has not yet been

12 screened, but given the nature of his allegations, I will direct the Attorney General’s Office to

13 respond to the motions.

14          I THEREFORE ORDER that by June 10, 2020, the Attorney General’s Office shall

15 advise the Court whether it will enter a limited notice of appearance on behalf of the defendants

16 only for purposes of responding to the motions for temporary restraining order and for

17 preliminary injunction. Additionally, the defendants shall also have until June 24, 2020 to file

18 their response to Fowler’s motions for temporary restraining order and preliminary injunction

19 (ECF Nos. 27, 28).

20          I FURTHER ORDER that if Fowler chooses to file a reply, he shall do so within 10 days

21 after the defendants file a response.

22          I FURTHER ORDER the clerk of the court to electronically serve a copy of this order

23 and Festa’s motions for temporary restraining order and preliminary injunction (ECF Nos. 28,
          Case 2:19-cv-01418-APG-DJA Document 30 Filed 06/02/20 Page 2 of 2



 1 28) on the Office of the Attorney General of the State of Nevada, by adding the Attorney General

 2 of the State of Nevada to the docket sheet. This does not indicate acceptance of service for any

 3 defendant.

 4         DATED this 2nd day of June, 2020.

 5

 6                                                      ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                   2
